Title: Cash Accounts, October 1771
From: Washington, George
To: 

 

[October 1771]



Cash


[Octr] 5—
To Ditto [cash] of Captn McCarty
£ 25.19.4


9—
To 60 Barrls of Indn Corn @ 12/6
37.10.0



To 3 Barrls of Fish @ 20/
3. 0.0


20—
To Cash of Mr Robt Adam & Co. pr Jas Adam
41. 0.6


21—
To Ditto of Ditto pr Mr Ross
100. 0.0



To Cash Won at Cards
11. 0.0



To Ditto recd from Colo. Mason for Shingles for the New Church
19. 5.0


Contra


2—
By Con McCarty
3. 0.0


5—
By Captn McCarty for Sundries bot at Poseys
4. 6.0


7—
By James Boyd
0.15.0


8—
By William Skilling sinkg a Well in my dry Well
0. 7.6


9—
By 484½ Bushels of Large Salt @ 17d.
34. 6.4



By 211 Bushels of Oyster Shells @ 20/
2. 2.0



By Thos Bishop’s Wife Laying Betty
0.10.0



By 1838 feet Inch pine Plank @ 6/
5.10.3



By 661 feet Inch & ¼ Do @ 7/6
2. 9.0


11—
By Captn [Thomas] Hanson Marshall pr Mr [James] Kirk
2. 3.6


14—
By Dominicus Gubner
1.10.0



By Chrr Shade
0. 5.0


19—
By Jno. Alton
7. 0.0



By Thomas Bayliss on Acct B. Buckler
1. 8.3


21—
By Mr Ross on acct of Edd Snicker’s Order
18. 0.0



By Dominicus Gubner
6. 0.0



By Jonathan Palmer
7. 0.0



By Ann Mitchell
0.12.0


22—
By Captn Crawford on acct of the Offr & Soldr
41.14.4



By Ditto on my own Acct 5 half Joes
11.10.0



By Expences in travelling to & from Wmsburg
4.17.8



By a Portmanteau of Mr Ward
1.13.0



By George & Chas Lewis gave them
1. 6.0



By Sundry Play Tickets whilst in Wmsburg
4. 1.0



By Colo. Theo: Bland Recording a Deed
0.15.0


26—
By Mr Jno. Washington recd of Colo. Mason
19. 4.0



31—
By a hair Bag 5/—& hair Powder 2/
0. 7.0



By drawing Wills Tooth
0. 2.0


